Fourth Court of Appeals
                                San Antonio, Texas
                                      June 14, 2019

                                   No. 04-19-00134-CV

                           IN THE INTEREST OF D.R., et al,

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA00445
                        Honorable Genie Wright, Judge Presiding


                                     ORDER
         The Department’s First Motion for Extension of Time to File Brief is GRANTED. The
brief is due on July 17, 2019.

                                                 _________________________________
                                                 Irene Rios, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court